Case: 09-60731     Document: 00511106450         Page: 1     Date Filed: 05/10/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           May 10, 2010

                                      No. 09-60731                         Lyle W. Cayce
                                                                                Clerk

FREDERICK M. SEIFERTH, representative of the Heirs at Law of James A.
Seiferth, Deceased,

                                                  Plaintiff-Appellant,
v.

MARK CAMUS,
                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:03-cv-00463


Before JONES, Chief Judge, HIGGINBOTHAM and ELROD, Circuit Judges.
PER CURIAM:*
        Appellant Frederick M. Seiferth appeals the district court’s grant of
summary judgment in favor of Appellee Mark Camus determining that
Mississippi’s Workmen’s Compensation Act barred Seiferth’s wrongful death
action against Camus, a co-employee. He also alleges that the district court
erred in failing to find Camus’s co-employee defense to be precluded by the “law
of the case” doctrine, collateral estoppel, and res judicata.              In addition, he
challenges the district court’s denial of his motion to compel discovery of certain

        *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
   Case: 09-60731      Document: 00511106450         Page: 2    Date Filed: 05/10/2010

                                      No. 09-60731

documents which he alleges are relevant to his claims against Seiferth. For the
following reasons, we AFFIRM.
                                             I.
       In 2001, James Seiferth, an employee of Air2, LLC, fell to his death when
the base of the helicopter-mounted work platform, on which he was standing,
broke while the helicopter was in mid-flight.             The accident occurred near
Indianola, Mississippi while Seiferth and the aircrew were flying from tower to
tower during the inspection of a power transmission line. Mark Camus 1 had
designed and patented the external work platform for use with a helicopter.
Camus was a Tennessee domiciliary, and all of his design work was conducted
in Florida, where he lived at the time. Camus also served as Chief Pilot for Air2
at the time of the accident, but he was not piloting the aircraft from which
Seiferth fell. It is undisputed that Camus was not in Mississippi at the time of
the accident, but he had inspected the work platform in Mississippi months
before Seiferth’s accident.
       In 2003, Frederick Seiferth, representative of James Seiferth’s heirs, sued
Helicopteros Auternos, Inc., the lessor of the helicopter, and Mark Camus, in his
capacities as designer of the external work platform and as Chief Pilot for Air2,
in federal court on the basis of diversity jurisdiction. Seiferth brought four
claims against Camus: defective design, failure to warn, negligence, and
negligence per se. The district court granted the defendants’ motion to dismiss
all claims for lack of personal jurisdiction, and it also denied Seiferth’s request
for limited jurisdictional discovery as to Helicopteros Atuneros.                 Seiferth
appealed to the Fifth Circuit, which affirmed in part and reversed in part.
       With regard to the question of personal jurisdiction, the Fifth Circuit held
that “[a] plaintiff bringing multiple claims that arise out of different forum

       1
         Camus’s name was misspelled “Camos” in the initial filings and in the first opinion
of the district court on this matter.

                                             2
   Case: 09-60731    Document: 00511106450       Page: 3   Date Filed: 05/10/2010

                                   No. 09-60731

contacts of the defendant must establish specific jurisdiction for each claim.”
Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 274 (5th Cir. 2006). The
court determined that Seiferth’s first claim—defective design—arose from
Camus’s design of the work platform from which Seiferth fell, while the
remaining three claims arose from Camus’s contacts with Mississippi he
established during his employment with Air2.         Based on these employment
contacts, the court concluded personal jurisdiction existed with regard to
Seiferth’s claims for negligence, negligence per se, and failure to warn.
Accordingly, the court vacated the district court’s dismissal of those claims and
remanded for the court to determine whether the exercise of personal
jurisdiction against Camus was fair and reasonable. By contrast, the Fifth
Circuit affirmed the district court’s dismissal of Seiferth’s defective-design claim,
concluding that personal jurisdiction was lacking where “[n]one of Camus’s
Mississippi contacts relate[d] to his design of the platform.” Id. at 275. The
Fifth Circuit also affirmed the district court’s denial of limited jurisdictional
discovery as to Helicopteros Atuneros.
      On remand, the district court determined that the exercise of personal
jurisdiction over Camus as to the remaining claims did not violate notions of fair
play and substantial justice and denied Camus’s motion to dismiss. During the
case-management conference held in January 2008, Seiferth sought to discover
documents relating to the design and licensing of the platform and
communications with the Federal Aviation Administration regarding the
platform. Camus’s counsel would not agree. Seiferth filed a motion to compel
the documents, which the court denied. Camus filed a motion for summary
judgment, asserting that a Mississippi worker’s compensation law barred tort
claims filed against a co-employee. Concluding that Camus was an employee of
Air2, and thereby Seiferth’s co-employee, the court granted summary judgment
on all claims in favor of Camus.

                                         3
   Case: 09-60731   Document: 00511106450     Page: 4    Date Filed: 05/10/2010

                                 No. 09-60731



                                       II.
      We review the district court’s grant of summary judgment de novo. See
Paul v. Landsafe Flood Determination, Inc., 550 F.3d 511, 513 (5th Cir. 2008).
Summary judgment is appropriate only when “‘the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the affidavits,
if any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).
In determining whether a fact issue exists, we review all facts and inferences in
the light most favorable to the non-movant. Moore v. Willis Indep. Sch. Dist.,
233 F.3d 871, 874 (5th Cir. 2000). After adequate time for discovery, Rule 56(c)
“mandates the entry of summary judgment . . . against a party who fails to make
a showing sufficient to establish the existence of an element essential to that
party’s case, and on which that party will bear the burden of proof at trial.”
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “We review a district court’s
discovery decisions for abuse of discretion and we will affirm such decisions
unless they are arbitrary or clearly unreasonable.” Moore, 233 F.3d at 876
(citing Krim v. BancTexas Group, Inc., 989 F.2d 1435, 1441-42 (5th Cir. 1993)).


                                      III.
      On appeal, Seiferth argues (1) that the district court’s conclusion was
collaterally estopped by the Fifth Circuit’s decision in Seiferth v. Helicopteros
Atuneros, Inc.; (2) the district court erred in concluding that Mississippi’s
Workmen’s Compensation Act barred his claims against Camus; and (3) that the
district court abused its discretion in denying his discovery request regarding
the alleged defective design of the work platform. We address these arguments
in turn.



                                        4
   Case: 09-60731    Document: 00511106450      Page: 5    Date Filed: 05/10/2010

                                  No. 09-60731

      First, Seiferth argues that the “law of the case” doctrine and the principles
of res judicata and collateral estoppel prevented the district court from finding
that Seiferth’s claims against Camus were barred by the exclusive remedy
provisions of Mississippi’s Workmen’s Compensation Act because the prior Fifth
Circuit panel decision determined that Camus’s co-employee defense was
inapplicable. These arguments are without merit. “The law of the case doctrine
provides that an issue of law or fact decided on appeal may not be examined . . .
by the appellate court on a subsequent appeal.” Fuhrman v. Dretke, 442 F.3d
893, 896 (5th Cir. 2006) (citation and internal quotation marks omitted).
Similarly, collateral estoppel, or “issue preclusion,” bars the relitigation of
“issues actually adjudicated and essential to the judgment” in a prior litigation
between the same parties.” Kaspar Wire Works, Inc. v. Leco Eng’g & Machine,
Inc., 575 F.2d 530, 535-36 (5th Cir.1978). According to Seiferth, the Fifth Circuit
made a finding that “the co-employee defense is precluded” by virtue of its
statement that: “[i]n short, Camus is alleged to have directly participated in the
commission of a tort in Mississippi. It is immaterial whether he did so within
the scope of his Air 2 employment.” Seiferth, 472 F.3d at 272. The court made
this statement in the context of refuting Camus’s argument that the Mississippi
contacts he made through his employment could not be considered for the
purpose of establishing personal jurisdiction; it did not suggest that Camus’s
status as a co-employee was “immaterial” to Seiferth’s ability to ultimately
prevail on his claims. Indeed, the court never even reached the merits of the
case, as the opinion addressed only the issues of personal jurisdiction and
jurisdiction discovery. Thus, Seiferth’s arguments fail.
      Seiferth also argues that the district court’s grant of summary judgment
was improper because material issues of fact existed as to whether Mississippi’s
Workmen’s Compensation Act bars Seiferth’s claims for relief where the
decedent died as a result of Camus’s actions in designing the mounted platform,

                                        5
   Case: 09-60731      Document: 00511106450         Page: 6    Date Filed: 05/10/2010

                                      No. 09-60731

not from Camus’s actions in his capacity as an Air2 employee. This argument
is without merit. The Fifth Circuit’s prior decision in Seiferth held that the
district court lacked jurisdiction to consider Seiferth’s defective design claim
against Camus. See Seiferth, 472 F.3d at 277. Seiferth may not now attempt to
escape this ruling by transforming his defective- design claim into his claims for
negligence, negligence per se, and failure to warn. Consequently, we find no
error in the district court’s grant of summary judgment concluding that
Seiferth’s remaining claims against Camus are barred by the Mississippi
Workmen’s Compensation Act and the co-employee defense pursuant to Perkins
v. Insurance Co. of North America, 799 F.2d 955 (5th Cir. 1986).2
       Finally, Seiferth argues that the district court erred by denying his motion
to compel discovery of documents “relating to design of the platform . . . and
communications with the Federal Aviation Administration.” We find that the
court did not abuse its discretion in denying his motion. See Moore, 233 F.3d at
876. Accordingly, we AFFIRM the judgment of the district court.
       AFFIRMED.




       2
          Perkins, 799 F.2d at 959 (“[I]t is clear that under the Mississippi worker’s
compensation statute, an employee injured in the scope of his employment by the negligence
of a co-employee may not recover from the co-employee because workers’ compensation is the
injured employee’s exclusive remedy for work-related injuries against either his employer or
his employees.”); accord Medders v. U.S. Fid. & Guar. Co., 623 So. 2d 979, 984 (Miss. 1993);
McClusky v. Thompson, 363 So. 2d 256, 264 (Miss. 1978).

                                             6